Third District Court of Appeal
                               State of Florida

                          Opinion filed October 1, 2014.
         Not final until disposition of timely filed motion for rehearing.
                               ________________

                  Nos. 3D14-1595; 3D14-1594; 3D14-1593
          Lower Tribunal Nos. 14-2996, 14-2997A; 14-1395; 14-1292
                            ________________

                          Jermaine Harris, et. al.,
                                   Petitioners,

                                        vs.

                       Timothy Ryan, Director, and
                          The State of Florida,
                                  Respondents.


      Appeals from the Circuit Court for Miami-Dade County, Miguel M. de la O,
Judge.

     Carlos J. Martinez, Public Defender, and Brian L. Ellison, Assistant Public
Defender, for petitioners.

      Pamela Jo Bondi, Attorney General, and Douglas J. Glaid, Senior Assistant
Attorney General, for respondents.

Before WELLS, SUAREZ and FERNANDEZ, JJ.

      FERNANDEZ, J.

      In these consolidated petitions for writs of habeas corpus, petitioners

Jermaine Harris, Rolando Gonzalez, and Lamothe Jean, challenge the revocation of
their release to pretrial intervention (“PTI”) after respondent State of Florida

charged each defendant with the commission of a new crime in violation of pretrial

release conditions. We deny the petitions because the trial court did not abuse its

discretion when it denied the petitioners’ motions for bond.

        This Court reviews conditions of a pretrial release under an abuse of

discretion standard. See Hernandez v. Roth, 890 So. 2d 1173, 1174 (Fla. 3d DCA

2004). Sections 903.047(1)(a), 903.0471, and 907.041(4)(c)7, Florida Statutes

(2014), provide for revocation of the defendants’ pretrial release under the

circumstances presented in these cases. Under section 903.047(1)(a), Florida

Statutes (2014), as a condition of pretrial release, a defendant shall “[r]efrain from

criminal activity of any kind.” Section 903.0471, Florida Statutes (2014), provides

that “a court may, on its own motion, revoke pretrial release and order pretrial

detention if the court finds probable cause to believe that the defendant committed

a new crime while on pretrial release.” Further, section 907.041(4)(c)7, Florida

Statutes (2014), provides that a court may, within its discretion, order pretrial

detention if a defendant violates pretrial release conditions.

        PTI is a discretionary form of pretrial release. See § 948.08(1)–(2)1, Fla.

Stat. (2013). The prosecution of a defendant on pretrial release for PTI who does

1   Section 948.08 provides as follows:

948.08 Pretrial intervention program


                                           2
not fulfill his or her obligations may continue at the discretion of the prosecuting

authority. See Cleveland v. State, 417 So. 2d 653, 654 (Fla. 1982) (section

944.025, Florida Statutes (1979), allows the state attorney to continue prosecution

if defendant is not fulfilling his obligations under the program or if the public

interest requires). Further, the Florida Supreme Court in Cleveland noted that the

state attorney’s decision to reinstate prosecution is discretionary and not subject to

judicial review. Id. Therefore, the pretrial intervention program falls within the

pretrial release statute’s meaning, and the trial court did not abuse its discretion in

its revocation of the defendants’ bonds.2

(1) The department shall supervise pretrial intervention programs for persons
charged with a crime, before or after any information has been filed or an
indictment has been returned in the circuit court. Such programs shall provide
appropriate counseling, education, supervision, and medical and psychological
treatment as available and when appropriate for the persons released to such
programs.

(2) Any first offender, or any person previously convicted of not more than one
nonviolent misdemeanor, who is charged with any misdemeanor or felony of the
third degree is eligible for release to the pretrial intervention program on the
approval of the administrator of the program and the consent of the victim, the
state attorney, and the judge who presided at the initial appearance hearing of the
offender. However, the defendant may not be released to the pretrial intervention
program unless, after consultation with his or her attorney, he or she has
voluntarily agreed to such program and has knowingly and intelligently waived his
or her right to a speedy trial for the period of his or her diversion. The defendant or
the defendant’s immediate family may not personally contact the victim or the
victim’s immediate family to acquire the victim’s consent under this section.
2  It is noteworthy that at no time in the three consolidated cases was there a
finding of no probable cause which would require a release of the defendants
without condition; indeed, the State filed an information in each of the defendant’s

                                            3
      Neither does the revocation of the defendants’ bonds constitute a violation of

due process. In Parker v. State, 843 So. 2d 871, 879–80 (Fla. 2003), the Florida

Supreme Court determined that a trial court’s revocation of a defendant’s pretrial

release after the defendant committed another crime while on bond for pending

charges was not a due process violation. The Florida Supreme Court found that an

adversarial hearing was not required and that section 903.0471, Florida Statutes

(2000) is consistent with article 1, section 14 of the Florida Constitution. Id.

      The Florida Supreme Court has, in fact, construed section 903.0471 broadly

to authorize trial courts to revoke a defendant’s pretrial release when a second

crime is committed from jail even when a defendant has not been physically

released from custody. See Santiago v. Ryan, 109 So. 3d 848, 849 (Fla. 3d DCA

2013). This Court held in Williams v. Spears, 814 So. 2d 1167, 1170 (Fla. 3d

DCA 2002), that “[t]he integrity of the judicial process is undercut if the courts do

not have effective tools to use where a defendant free on bail commits a further

crime.” See also Perry v. State, 842 So. 2d 301, 303 (Fla. 5th DCA 2003) (finding

that a court may revoke bail “based solely on a probable cause affidavit”).

      Furthermore, the defendants signed a waiver form upon acceptance into the

pretrial intervention program which stated, “I understand that if I violate the rules

of the program which have been explained to me and which I have agreed to, that

cases, charging each defendant, and judicial approval was obtained prior to placing
each defendant in PTI.

                                           4
my case will be returned to court for prosecution.” Additionally, the program’s

rules and regulations provided that the defendants “must not get re-arrested for any

criminal offense” while in the program. The defendants do not dispute that they

were arrested for new crimes.

      For these reasons, the defendants’ subsequent criminal activity while

released within the pretrial intervention program was sufficient to warrant the

revocation of their bonds. We therefore deny the petitions in these consolidated

appeals because the trial court did not abuse its discretion.

      Petitions denied.




                                           5